Citation Nr: 0511554	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
head trauma.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1983.  

By rating action in December 1985, the RO denied, in part, 
service connection for a psychiatric disorder and residuals 
of a head injury, claimed as organic brain syndrome.  The 
veteran was notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 1999 decision by the RO 
which denied service connection for a psychiatric disorder, 
including PTSD and residuals of a head injury on a de novo 
basis.  The Board remanded the appeal to the RO for 
additional development in May 2001.  

In February 2003, the RO readjudicated the issues and found 
that new and material evidence had not been submitted to 
reopen the claims.  The Board remanded the appeal to the RO 
for additional development in November 2003 and August 2004.  

In a letter received in October 2003, the veteran requested 
to reopen the claim of service connection for a gynecological 
disorder which was denied previously by the RO in December 
1985.  This issue is not inextricably intertwined with the 
issues on appeal and is referred to the RO for additional 
development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a psychiatric disorder and 
residuals of a head injury were finally denied by an 
unappealed rating decision by the RO in December 1985.  

3.  The additional evidence received since December 1985, is 
either cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The December 1985 RO decision that denied service 
connection for a psychiatric disorder and residuals of a head 
injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, including PTSD.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108 (West 2002); C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.1105 (2004).  

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for residuals of a 
head injury.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108 (West 2002); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in this case, notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.   

The Board concludes that information and discussions as 
contained in the July 1999 rating decision, the August 1999 
statement of the case, the February 2003, and March and 
December 2004 supplemental statements of the case (SSOC), the 
May 2001 and August 2004 Board remands, and in letters sent 
to the veteran in June 1998, March 2002, and August 2004 have 
provided the veteran with sufficient information regarding 
the applicable regulations.  Additionally, these documents 
notified her why this evidence was insufficient to award the 
benefits sought.  The RO obtained all VA medical records and 
some private evidence from sources identified by the veteran.  
The veteran was notified of the private evidence that could 
not be obtained and was given an opportunity to procure and 
submit the unavailable evidence.  Also, the veteran provided 
testimony at a videoconference hearing before the undersigned 
member of the Board.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim, and notice of how her claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence she should submit to substantiate her claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  There is 
no indication that there is additional evidence to obtain; 
there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
veteran.  The Board concludes that any such error is 
harmless, and does not prohibit review of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Finality

Service connection for a psychiatric disorder and residuals 
of a head injury, claimed as organic brain syndrome was 
denied by the RO in December 1985.  There was no appeal of 
this decision and it became final.  Therefore, the laws and 
regulations governing finality and reopening of previously 
disallowed claims is pertinent in the consideration of the 
current claims on appeal.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence of record at the time of the August 1985 rating 
decision that denied service connection for a psychiatric 
disorder and residuals of a head injury included the 
veteran's service medical records and October 1985 VA 
neurological and psychiatric examination reports.  

The service medical records showed that the veteran sustained 
a head trauma and concussion after falling from a 3rd story 
window in service in August 1980.  Initially, she was treated 
at a naval hospital and released after three days.  She was 
readmitted to the hospital the next day after displaying 
suicidal thoughts when she returned to the barracks.  She was 
referred to the Naval Regional Medical Center.  A skull 
series revealed right mastoid clouding due to a poorly 
developed mastoid cortex; no other abnormalities were noted.  
A CT scan with contrast was normal.  A psychiatric evaluation 
was normal.  During her hospital stay, the veteran's mental 
status improved markedly with only memory deficit of portions 
of the days just before and after her fall.  The diagnosis 
was organic brain syndrome secondary to trauma, resolving.  

Following her return from two weeks of convalescent leave, 
the veteran was evaluated by neurology.  At that time, she 
had been back to work for three days without difficulty.  Her 
parents reported that the veteran was acting normal and she 
reported being asymptomatic with only occasional mild 
headaches and episodes of blurred vision in the right eye.  A 
subsequent VA eye examination showed uncorrected visual 
acuity of 20/20, bilaterally, discs were flat, and extra 
ocular movements were normal.  Mental status examination was 
normal.  There was no tactile extinction and picture 
completion was much improved.  The impression included 
concussion and post-traumatic encephalopathy, resolved.  The 
veteran was returned to full duty without limitations on 
September 26, 1980.  

The veteran was evaluated by neurology in March 1983 for a 
reported episode of loss of consciousness after running one 
mile in December 1982.  All clinical findings were normal at 
that time.  The impression was probably vaso-vagel syncope.  

Other than a history of head trauma, headaches and amnesia, 
the veteran denied any other problems on a Report of Medical 
History for separation from service in March 1983, and no 
pertinent abnormalities were noted on examination at that 
time.  

On VA neuropsychiatric and vascular examinations in October 
1985, the veteran reported periodic symptoms of sweating, 
nausea, and unsteadiness over the past few years.  She 
reported a history of alcohol abuse and said that she used 
acid and marijuana in the past, but had been in a treatment 
program for three months.  The veteran denied any psychiatric 
symptoms or problems, and no neurological or psychiatric 
abnormalities were noted on examination at that time.  A 
vascular examination was entirely normal.  The impression was 
probable mild episodes of vaso-vagel type syndrome.  The 
examiner indicated that he doubted any cardiac, vascular, or 
neurologic origin for her episodes.  

The RO denied the veteran's claims of service connection for 
residuals of a head injury and a psychiatric disorder on the 
basis that there was no evidence of a psychiatric disorder in 
service or at present, and no evidence of any current 
residuals from the head injury.  The veteran did not appeal 
that decision.  

The evidence added to the record since the December 1985 
rating decision includes letters from family members, a 
transcript of the veteran's testimony at a videoconference 
hearing before the undersigned member of the Board in 
September 2000, numerous VA treatment records from 1993 to 
2003 (including some duplicate reports), and October 1999 VA 
fee basis psychiatric and neurological examination reports.  

The letters from family members recounted the veteran's 
treatment for a head injury in service and noted that she had 
some memory loss when she was home on convalescent leave.  
The Board finds the letters are of no probative value as they 
offered no new information other than to confirm that the 
veteran sustained a head injury in service; a fact that was 
established previously and is not in dispute.  While the 
family members may provide information regarding their 
observations, they are not competent to offer an opinion as 
to medical causation or etiology.  Epps v. Brown, 9 Vet. App. 
341 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  

The veteran's testimony at the videoconference hearing was 
essentially a restatement of the circumstances surrounding 
her head injury and subsequent treatment, and her belief that 
her current problems are related to the head injury.  Her 
testimony is essentially redundant of information she 
provided in connection with her original claim and offered no 
new or probative evidence.  The veteran, as a layperson, is 
not competent to offer a medical opinion, nor does such 
testimony provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

The VA medical records show that the veteran was treated for 
various maladies on numerous occasions from 1993 to 2003.  
The veteran was seen on a couple of occasions in an alcohol 
treatment program in January 1993, where she reported 
recurring hallucinations.  She was referred to the assessment 
team in February 1993 after a night of drinking, and appeared 
to be preoccupied as if responding to internal stimuli.  The 
veteran failed to keep a follow-up appointment and was 
removed from the waiting list.  The remaining records show 
additional treatment primarily for psychiatric problems from 
1999 to September 2003.  

The Board is cognizant of the several VA outpatient reports 
from March 2000 to February 2003 which offered an assessment 
of, in part, cognitive, personality, mood disorder due to 
brain injury trauma.  The assessments were offered by the 
same VA psychiatrist who initially offered a diagnosis of 
"life circumstance problems" in March 2000.  In May 2000, 
she included history of schizoaffective disorder and alcohol 
abuse in remission, an assessment she continued in June 2001.  
At that time, she noted a history of brain syndrome secondary 
to trauma and included the additional assessment of status 
post head injury.  In August 2001, she offered an assessment 
of cognitive, personality, mood disorder due to brain injury 
trauma, based largely on the veteran's report of cognitive 
difficulties and personality changes since the injury in 
service.  There is no indication in the psychiatrist's 
reports that she had reviewed the veteran's claims folder, to 
include her service medical records.

The Board notes that a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference.  Indeed, the Court has provided guidance 
for weighing medical evidence.  For example, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Finally, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LaShore v. Brown, 
8 Vet. App. 406, 409 (1995).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity.  
Here, the examiner's assessments were based on the veteran's 
self-described medical history which was less than complete 
and failed to include critical facts.  The veteran never 
mentioned her history of significant drug abuse and, in fact, 
denied any such history.  (See 8/01 opt rpt).  Although there 
were references to drug use in other reports in the file, it 
is evident from the psychiatrist's notes that she was unaware 
of this fact.  The veteran also reported cognitive problems 
since the head injury in service, a fact clearly shown by the 
evidence of record not to have been the case.  The veteran 
also told the psychiatrist that she was on Thorzine and 
Alprazolam from 1992 to 1995, but did not mention that she 
was suffering from hallucinations, apparently related to 
chronic alcohol and crack cocaine abuse immediately prior to 
the onset of her psychotic symptoms.  (See January/February 
1993 VA outpatient notes and 6/99 neurological and 
psychiatric examination report).  In light of the discussion 
above, the Board finds that the psychiatrist's assessment was 
based on an inaccurate factual premise provided by the 
veteran without supporting clinical data or other rationale, 
and is not probative.  

The VA fee basis neurological examination in October 1999 
indicated that the claims file had been reviewed and provided 
a detailed description of his findings.  He noted that all 
clinical and diagnostic studies, including EEG, CBC, and drug 
screening were normal.  An MRI brain scan showed areas of 
gliosis and atrophy in the left posterior parietal occipital 
region.  The neurologist found no evidence of an organic 
problem and noted that the veteran's memory was completely 
intact.  He concluded that there was no evidence of any 
neurological deficits or disorder.  The neurologist noted 
that the veteran reported that she was schizoaffective and 
had PTSD, but indicated that he was unable to offer any 
diagnosis and deferred to the psychiatrist.  

The VA fee basis psychiatric evaluation in October 1999 noted 
that the claims file was reviewed prior to the examination.  
The psychiatrist included a detailed description of the 
veteran's medical history from service, and noted a history 
of alcohol, cocaine, and crystal meth dependence for many 
years.  The veteran reported that she was abstinent from 
drugs since 1991 and from alcohol for 15 months.  On mental 
status examination, the veteran appeared somewhat agitated 
but calmed down considerably.  Her affect was full, her mood 
anxious, and her concentration was poor.  There were no signs 
or symptoms of a thought disorder, and no evidence of 
internal stimulation or delusionary content in her thinking.  
However, there was evidence of a thought disorder in the 
recent past, based on information obtained from the veteran's 
ex-husband and her father.  The veteran was also given a 
battery of psychological tests.  The assessment included 
psychotic disorder, not otherwise specified, and history of 
alcohol, cocaine, crystal methamphetamine, and marijuana 
dependence.  The examiner also indicated that the veteran met 
the criteria for polysubstance abuse.  

The psychiatrist opined that the veteran's psychiatric 
symptoms were not likely to have been caused by her brain 
trauma in service.  He explained that the veteran's initial 
amnesia after the head injury cleared up within a few weeks 
and was indicative of classic symptoms of brain trauma.  He 
knew of no clinical case where damage from brain trauma was 
progressive over a period of time or became suddenly worse 
years after an injury.  The psychiatrist noted that the 
evidence indicating that the veteran recovered after the head 
injury was that she was able to return to work.  He opined 
that had the veteran spoke to co-workers or supervisors in 
the manner that she spoke with him or any of the other 
doctors during the current examination (with extreme 
tangentiality and flight of ideas), that she could not have 
held her job for very long.  The fact that there was no 
evidence of any psychiatric problems until some 8 years after 
the initial injury suggested that there was no etiological 
relationship between the head trauma and her current 
psychiatric symptoms.  On the other hand, he noted that there 
is empirical data that the use of crystal methamphetamine can 
cause a syndrome which is clinically undistinguishable from 
schizophrenia or schizoaffective disorder.  He noted that the 
veteran developed tangentially and other psychiatric symptoms 
around the time that she was using the drug.  While these 
symptoms usually remit after several months of abstinence, he 
noted that, in rare cases, it was possible for the symptoms 
to linger and that he could not rule this out as a possible 
cause for her current symptoms.  The diagnosis was psychotic 
disorder, not otherwise specified.  The psychiatrist 
indicated that while her impulsivity and short attention span 
may be lingering affects of the head injury or possibly some 
sort of Attention Deficit Disorder, he opined that her 
psychotic symptoms were not related to the head trauma in 
service.  

The Board has considered the arguments offered by the 
veteran's attorney, received in March 2005, to the effect 
that the veteran did not recover from her head injury and has 
had chronic problems ever since evidence by the fact that she 
could not keep her administrative job and subsequently 
transferred to various jobs during her military career.  
Being transferred to other duty stations in the military is 
standard practice.  In fact, it would be unusual to be 
assigned to only one permanent duty station during a three-
year enlistment.  Moreover, the service records show that the 
veteran was awarded a Good Conduct Medal (GCM) and a Letter 
of Appreciation.  The GCM is given for meritorious 
achievement, and bodes against finding that she was somehow 
unable or incapable of completing her duty assignments.  The 
fact that she was awarded a GCM shows that not only did she 
complete her assignments, but that she went above and beyond 
what would be expected.  Finally, the Board notes that, 
except for complaints of occasional headaches, the veteran 
specifically denied any problems with dizziness, fainting 
spells, eye trouble, trouble sleeping, depression, excess 
worry, or nervous trouble of any sort on a Report of Medical 
History for separation from service in March 1983, more than 
two and a half years after her head injury.  Thus, the Board 
finds that the attorney's argument provides no additional 
information and is of no probative value.  Likewise, the 
submission of newspaper articles concerning brain injuries is 
general in nature and does not provide any probative 
information pertaining to the veteran's claim.  

The Board also points out that the attorney was incorrect 
when she stated that the veteran testified that she was raped 
in service.  The veteran testified that she was raped after 
service while she was in Ohio.  (T p.21).  The medical 
evidence of record shows that the veteran reported being 
raped in 1994.  (See 3/02 VA opt rpt).  Furthermore, the 
veteran has never claimed to have PTSD as a result of a 
personal assault in service.  

As a whole, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current psychiatric 
problems or claimed residuals of a head injury to service.  
The medical reports do not offer any new probative 
information which is favorable to the veteran, and is merely 
cumulative of evidence already of record.  Moreover, the 
veteran was afforded VA fee basis examinations for the 
specific purpose of determining the nature and etiology of 
her psychiatric problems and to determine if there were any 
residuals from the head injury in service.  The neurologist 
found no evidence of any neurological deficits or disorders.  
The psychiatrist opined that the veteran's current 
psychiatric problems were not related to the head injury in 
service, and were most likely related to her history of drug 
use many years after service.  The Board finds these opinions 
persuasive in that they were based on a comprehensive review 
of the entire record and an evaluation of the veteran.  The 
opinions included a detailed discussion of all relevant 
facts, addressed the various manifestations suggestive of 
other possible diagnoses, and offered a rational and 
plausible explanation for concluding that the veteran does 
not have an acquired psychiatric or neurological disorder 
which is related to the head trauma in service.  

In light of the discussion above, the Board finds no basis to 
reopen the claims of service connection for a psychiatric 
disorder, including PTSD or residuals of a head injury, 
claimed as organic brain syndrome.  Therefore, the appeal is 
denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
including PTSD, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for residuals of a head 
injury, the appeal is denied.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


